HAYNSWORTH, Chief Judge:
Six black male and female plaintiffs instituted this class action against Western Electric, alleging that the company had engaged in a pattern of discrimination against blacks and females in hiring, in job assignments, and in promotions to salaried and supervisory positions in its facilities in Arlington, Virginia. The district judge upheld all of the plaintiffs’ claims and granted *101extensive relief. Because no named plaintiff is a member of the excluded classes, we think the district court improperly considered the discrimination in hiring claims and the claim of discrimination against women in promotions in the Installation facility. We accept the findings of discrimination in job assignments in the Service facility as being not clearly erroneous, but we conclude that there was a failure to prove a prima facie case of discrimination in promotions.
Western Electric has a Service Center in Arlington, Virginia. Its principal work is the repair, refinishing and reassembly of telephone sets and other telephone equipment. There is an area in the shop, however, called “Shop Trades” in which wooden and metal telephone booths are repaired, refinished and assembled, and miscellaneous other woodwork and metalwork is done there. Some fourteen wood and metal workers, all of whom are white males, were assigned to that work.
The work in the Service facility is supported by a warehouse and by an administrative and technical office, both of which are housed in the same building in which the Service shops are operated.
A small portion of the building is occupied by the administrative office of the Installation division. Only office workers are there. The installers, who work under that administrative unit, are engaged in installing switching and receiving equipment in business and professional establishments in the metropolitan Washington area.
I.
The named plaintiffs are two black females employed in the Service Shop and four black males employed, or formerly employed, as installers of switching equipment in the Washington area. No one of the six was denied employment, and no one is a member of a class of black or female applicants who were denied employment allegedly on the basis of race.1
At the time of his decision, the district court had for guidance our opinion in Barnett v. W. T. Grant Company, 518 F.2d 543 (4th Cir. 1975). There we allowed Barnett to represent a class which included some people who had not been disadvantaged directly in the same way Barnett alleged that he had been disadvantaged. In footnote 4, however, we noticed the problem which is created when representatives are allowed to represent a class which includes people who have not been disadvantaged directly just as the representatives have been. We permitted it in that case, however, because Barnett sought to represent only persons seeking positions as over-the-road drivers and had not launched a general attack upon racial discrimination in the employer’s other employment practices.
If Barnett arguably might authorize these named plaintiffs, who were employed, to represent unsuccessful applicants, who were denied employment, the basis for any such application was foreclosed by the Supreme Court’s subsequent decision in East Texas Motor Freight v. Rodriquez, 431 U.S. 395, 97 S.Ct. 1891, 52 L.Ed.2d 453 (1977). In Rodriquez, the Supreme Court emphasized that a class representative must “possess the same interest[s] and suffer the same injury” as the class members they seek to represent. All blacks and females have an interest in being free from discrimination in employment. In a very broad and loose sense, any member of any such class who suffers discrimination has the same interest as other members of the class who suffered discrimination in very differ*102ent circumstances and by very different means, but clearly that is not the thrust of Rodriquez. The interest of these named, employed plaintiffs in being free of discrimination in job assignments and in promotions is so different in kind from that of people who were denied any employment that the named plaintiffs may not properly maintain an action for redress of alleged discrimination in hiring. Under Rodriquez, certification of a class including victims of alleged hiring discrimination who never were employed by Western Electric was in error.
II.
If Rodriquez limited Barnett in application, it did not leave it a derelict. Under Barnett a named plaintiff may represent a class of persons whose injuries and interests are of a kind with the representative’s. A person who has been injured by unlawful, discriminatory promotion practices in one department of a single facility may represent others who have been injured by the same discriminatory promotion practices in other departments of the same facility. In such a case, the representatives of the class all have the same interests in being free from job discrimination, and they have suffered injury in precisely the same way in the denial of promotion. Rodriquez did not require the fractionization of similar claims by a class of employees in a single facility, nor does it destroy the utility of the class action device by requiring separate suits on an episodic basis.
What is left of Barnett, however, is not broad enough to permit a named representative to represent a class of people who suffered different injury or those having similar claims but who are employed in other facilities. The Installation facility is not a single facility with the Service Shop. It is a separate one.2
It is true that the small office component of the Installment facility is located in the same building housing the Service Center, but the affected people, the installers, are not employed there. They do their work entirely in the field. Their job sites change. They range all over the area, and their work is done on premises belonging to others than Western Electric. There is no apparent basis for a finding that they have a community of interests with the employees in the Service Center.
In Patterson v. American Tobacco Co., 535 F.2d 257 (4th Cir. 1976), we treated two plants of the same employer as a single facility for the purpose of class action representation. There, the two plants were within a few blocks of each other. Each plant had a prefabrication department in which tobacco was mixed and blended, and it was principally the employees of those departments who complained of discrimination in promotion. We emphasized the fact that the two plants drew their employees from the same labor market, and, of course, they were drawn to do similar work.
In this case, however, though we may assume that the installers live in the same geographic area as the employees of the Service Center, that is, the entire metropolitan Washington area, they are not drawn from the same labor market as they were in Patterson. The work of the hourly paid employees of the Service Center is relatively unskilled, while the installers are engaged in installing, servicing and fixing sophisticated electronic equipment requiring many and varied skills. Newly employed installers are not required to have previous training or experience. After employment, they are given formal training and provided with experience. As new skills are acquired, they progress in five steps, each step being called an index, until the most skillful and experienced reach step 5. People with the gifts and ambition to become such technicians simply do not compete in *103the same labor market with unskilled workers.3
III.
The plaintiffs first allege discrimination in the assignment of employees to jobs in Shop Trades, to jobs in the warehouse and to jobs in the office.

A. Shop Trades

The employees holding jobs in Shop Trades have all been white males. Its foreman testified that on two different occasions when there were vacancies to be filled in Shop Trades, through, other foreman in the Service Center, he invited a list of employees who might be interested in a transfer to Shop Trades. On each occasion he received a list with a substantial number of names upon it, and some of the listed people were black and some were female. All of them were interviewed and were allowed to see the jobs in which there were vacancies, but afterwards no one of those persons, black or white, male or female, was interested in actually being transferred. This is not inconceivable since woodworking and metalworking may require greater skills than most of the other jobs in the shop portion of the Service Center. Nevertheless, there is the fact that no black and no female had ever been assigned to one of these woodworking and metalworking jobs, and there is the testimony of the plaintiff, Marbel, that she sought a transfer to Shop Trades because ’ people there progressed more rapidly to pay grade 3, but did not obtain it. Thus there is evidentiary support for the district judge’s finding that there was both racial and sexual discrimination in job assignments to Shop Trades.

B. Warehouse

The district court also found that the defendant had been guilty of illegal sex discrimination in making job assignments to warehouse positions in the Service Center. A position in the warehouse also had the advantage of a position in Shop Trades of a more rapid progression to pay grade 3 than for other employees in the shop of the Service Center.
It is clear that for many years Western Electric regarded the jobs in the warehouse as appropriate for men only. No woman was assigned to a job there until 1972, when only one was. From July 1965 through 1974, four hundred fifty-one persons have been hired for warehouse jobs, all but the one woman being men. Moreover, there was the testimony of the plaintiff, Marbel, that between 1966 and 1970 she sought a transfer to the warehouse, but did not obtain it.
The policy of exclusivity with respect to females in the warehouse was abandoned by 1972 when the one woman was employed. It may be, too, that the jobs in the warehouse may be heavy jobs, unsuitable for most women, but the fact that only one woman had been employed there between 1972 and the time of trial supports the finding of the district court that there was continuing sex discrimination in assignment of employees to the warehouse, if not a continuing policy of exclusivity.

C. The Office

The district court also found racial discrimination in the assignment of blacks to the Service Center office. This was premised principally upon data showing that blacks had never constituted more than ten percent of the work force in the office, and that from 1965 to 1974 only 7.9 percent of the persons newly hired for office work were black. The trouble with those statistics, however, is that there is no differentiation between those jobs in the office for which employees in the shop might be quali*104fied and those for which they are not. There are some positions in the office requiring little skill, but we are not told how many, or what proportion, of the people filling them are black. Nor is the void filled by the testimony of Ms. Marbel, who testified that when she initially applied she was told that there was no openings in the office for a clerk-typist, but that a white woman was employed for a position in the office, a position which the employer’s records disclosed was that of a trained technician. The question now is one of job assignments of unskilled employees,4 and there was simply no showing, prima facie or otherwise, of any disparity in the assignment of blacks to those kinds of positions in the office.
D. Remedy
Since we have held that there is a basis for the findings in the district court of racial and sex discrimination in the assignment of employees to Shop Trades and of sex discrimination in the assignment of employees to the warehouse, we generally approve the decree’s provision for back and front pay for those individuals who can show they suffered deprivation by reason of such discrimination. We emphasize, however, that the burden must be upon the individual claimant to prove that he or she sought a position, or would have sought it had not an application been excused under the principle of International Brotherhood of Teamsters v. United States, 431 U.S. 324, 97 S.Ct. 1843, 52 L.Ed.2d 396, that the applicant was qualified to fill the position, having such skills and physical strength as were necessary for performance of the work, would have accepted the position had it been offered, and that there was an available position which was filled by someone else in conformity with the discriminatory policy.
IV.

Promotions

The district court found discrimination in promotions.
In the Service Center, the usual progression from hourly rated jobs to supervision was by way of intermediate salaried, non-supervisory positions in the office. Section Chiefs, the lowest level supervisors, were drawn almost exclusively from salaried office workers who had been promoted from hourly rated jobs in the shops or warehouse. The district judge found discrimination at both promotional levels and that the victims included both blacks and females.
The district court also found discrimination against blacks and females in promotions at Installation. There, the Section Chiefs were selected by supervisors from among the installers who had achieved at least Index 4.
The court ordered extensive relief. A Special Master was appointed to hold hearings, to identify victims of discriminatory promotional practices and to award them back and front pay. Western Electric was required to make priority promotional offers to such identified discriminatees, after which a system of quotas was imposed upon the employer in making promotions. Subject to a stated availability of qualified persons, promotions to salaried non-supervisory office positions in the Service Center were to be at the ratio of at least two blacks for every one other employee so promoted, and of at least three females to every two males. For the positions of Section Chiefs in the Service Center and in Installation, the ratio was two blacks for every other employee. In the Service Center, Western Electric was required to promote three females to supervisory positions for every two males, while in Installation the ratio was to be one female for every two males, though at the time of the decree there was no female installer.
In every instance, the quotas were to remain in effect until the percentage of blacks and females in the promotional positions “approximates cumulative applicant pool proportions from the previous four (4) years.”
*105Thus the quotas placed upon the promotion of hourly rated employees to upper level and supervisory positions were not referable to the pool of experienced employees, or even to the pool of all employees, regardless of experience. They were referable to the applicant pool.
While the quotas which were ordered were referable to the applicant pool, the initial finding of discrimination is promotion was premised upon a finding of disparity in the number of blacks and females promoted in comparison with the number of blacks and females in the hourly paid work force. Such a comparison, of course, treats the recently employed person in an entry level job as qualified for promotion to a salaried job in the office at the Service Center or to a supervisory position. In the Service Center, for instance, only 10% of those in hourly paid jobs in 1965 were black. The number of whites employed in such positions declined from 555 at the end of 1965 to 492 at the end of 1973, while the number of blacks in such positions increased from 62 in 1965 to 227 at the end of 1973. At the end of 1973 blacks constituted 31.6% of the employees in hourly paid jobs, and an average for the nine year period produced a figure of 26.4% black work force. The court found that 26.4% of those available for promotion were black and disparity between that figure and the fact that of those promoted to salaried jobs, only 9.8% were black. Similarly, the number of females employed in hourly rated jobs in the Service Center increased from 85 in 1965 to 161 at the end of 1973, an increase from 13.8% of the work force to 22.4% of the work force. The average for the nine years was found to have been 18.8%, and it was found that females constituted 18.8% of those available for promotion, while only 11.9% of those actually promoted were female.
Thus, the findings of disparity and discrimination in promotions of both blacks and females were premised upon an assumption that all employees in hourly rated positions constituted the available pool from which persons promoted to salaried positions were to be drawn. This necessarily included those in entry level jobs, those with little experience and little skill. There was no attempt to identify an available pool based upon experience or a combination of skill, experience and job performance or any other criteria which an employer might find relevant to decisions about promotions.
The assumption that minimally qualified hourly rated employees were qualified for promotion to a salaried position is simply unfounded. The district court was probably misled by a stipulation that prior experience was not a requisite for supervisory positions. The stipulation in turn was probably the consequence of the fact that at Installation three college graduates, without prior experience as installers, had been made Section Chiefs in Installation pursuant to a college graduate development program. Though they had no prior experience as installers, this in no way suggests that an untrained, unskilled person, seeking employment in the jobs requiring the least skill, is immediately qualified for a high level salaried job or for supervision. Common experience belies the assumption. We do not employ babes at high salaries to lead men doing hourly rated work. In higher educational institutions, people with unusual capabilities may be trained for the performance of supervisory roles. When, however, the pool from which supervisors are to be selected is the hourly paid work force, one naturally and inevitably looks to those who have acquired experience and demonstrated skills. The greater the experience and the greater the number of demonstrated skills, the more appropriate it is for consideration to focus upon a particular individual. One does not look for supervisors at the bottom rung of the ladder; it is at the top where any search may be expected to produce fruitful results.
In Roman v. ESB, Inc., 550 F.2d 1343 (4th Cir. 1976), we held that an employer was entitled to adopt selection standards based upon demonstrated ability, proper qualifications, experience and length of service and to consider such things as job performance, willingness to accept responsibility and dependability. In Patterson v. American To*106bacco Co., 535 F.2d 257 (4th Cir. 1976), we held that the ratio of blacks and females in supervisory positions should be judged on the basis of their ratio in the qualified work force, and that a standard might be found in SMSA data. In the Washington SMSA this would yield a ratio of 4% blacks and 10% females in Western Electric’s Section Chief positions.
That experience was an essential requirement for promotion from hourly rated jobs is indicated by the fact that from July 1965, when Title VII became effective, those persons promoted to Section Chief in the Service Center had an average of 15.3 years experience, while those in Installation had an average of 14.8 years experience. Some at each facility had been promoted with less than the average experience, but the least in the Service Center was more than six years, while the least in Installation was more than eight years. Of all those promoted to Section Chief jobs, 79% in the Service Center and 77% in Installation had ten or more years experience. There was testimony that experience was an important factor in the process of selecting people for promotions, as were job knowledge, skills, a sense of responsibility and attendance dependability.
If the ratio of blacks and females in all hourly rated jobs is disregarded, as it must be in considering promotions, what remains in the record is insufficient to show any disparate impact upon blacks and females. From mid-1965 through 1973, of those promoted to salaried positions in the Service Center, 9.8% were black and 11.9% were women. The Washington SMSA data suggests only 4% black and only 10% female. In 1965 blacks represented only 10% of the hourly paid work force, and that proportion grew to 31.6% at the end of 1973. Only 9.8% of those promoted to salaried positions in the Service Center through 1973 were blacks, but only 7% of the blacks in the hourly paid work force at that time had as much as ten years experience. Of those promoted to salaried positions in the Service Center, 11.9% were female. There is in the record a table showing that 15% of the females employed in non-supervisory, nonprofessional positions in the Service Center had as much as ten years experience, but that table includes women employed in the office and the people in non-supervisory salaried positions. There is no data reflecting the work experience of the hourly paid female employees in the Shop.
Of those promoted to Section Chief in the Service Center since July 2, 1965, 8% were black and 5.4% were female. The number of blacks substantially exceeded the SMSA comparison, while the number of females was substantially deficient. The comparison is quite imperfect, however, for the salaried employees constituted the pool from which promotions to Section Chief were made, and there is nothing in the record permitting a comparison of the number of males and females promoted to Section Chief out of that portion of the pool which became salaried on or after July 2, 1965. The number of persons already in the pool on that date necessarily greatly distorts any comparison.
In Installation, only one black had been promoted to Section Chief, and, in a period of general curtailment and reduction in force, he was demoted to an Index 5 installer.5 While there are figures showing the racial composition of the installers, there are no such figures for Index 5 or for Index 4, from which the Section Chiefs were drawn. There are data indicating that only four blacks achieved Index 5 during the period July 1965 through 1971, but that figure is of no assistance without complete data about all promotions to Installation Section Chief and the racial composition of the pool from which the Section Chiefs were drawn.
Thus there was a total failure of proof of any disparate effect in promotions upon blacks or women in the Service Center or upon blacks in Installation.
*107V.
Our conclusion is that on this record a finding of discrimination against blacks and females is warranted only in job assignments to Shop Trades and against females in job assignments in the warehouse in the Service Center. Upon remand, the district court should frame an appropriate decree consistent with this opinion, granting appropriate relief with respect to those job assignments. In all other respects, the findings of discrimination are vacated.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.

. One of the women plaintiffs, employed in the Service Shop, testified that she first sought employment as a clerk-typist in the office but was told there was no vacancy in the office, though another white girl who was seeking employment at the same time was given a job in the office. The records of Western Electric indicated that the only woman employed in the office within two months of the date of that plaintiffs employment was, indeed, a white woman with technical skills, and she was employed as a technician, not as a clerk-typist. Under the circumstances, the fact that this plaintiff was offered a job in the shop rather than as a clerk-typist, does not suggest that she had been denied employment because of her race.


. There have been no women installers, so there are no installers who may assert a claim of discrimination in job assignment or promotion in the Installment facility. Since the district court granted affirmative relief against sex discrimination in promotions in the Installment facility, however, it is not inappropriate to consider its separateness.


. The named plaintiff who testified about her wish to become a clerk-typist and to be transferred to Shop Trades and to the warehouse, testified that she was trained do her first job in the service shop in approximately two hours. Later she was trained to do other jobs in the shop, and each time the training consisted of her being shown by an hourly rated employee how to do it. In contrast, the installers receive formal training as they progress to the fifth step in the rating of skills.


. As indicated above, the question of possible discrimination in hiring is not now before us.


. There was a finding that this demotion was not discriminatory. Other installer Section Chiefs were also demoted.